Ludeling, C. J.
This is an appeal from a judgment on a promissory note in favor of the plaintiff.
The appellant has not filed any brief in this case, nor has he called our attention to any error in the judgment, and we have been unable to see any.
The appellee has asked for damages for a frivolous appeal, and we think they should be awarded.
It is therefore ordered and adjudged that the judgment of the district court be affirmed, with one hundred and fifty dollars damages for a frivolous appeal, and costs of this appeal.